324 S.W.3d 764 (2010)
Marlow JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93301.
Missouri Court of Appeals, Eastern District, Division Four.
September 14, 2010.
Alexandra Johnson, Missouri Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Marlow Johnson (Johnson) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his amended motion, Johnson claims that his trial counsel was ineffective for failing to call a witness at trial and for failing to object to an alleged instructional error. Johnson also claims that his appellate counsel was ineffective for failing to raise this alleged instructional error as an issue on appeal. We affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find that Johnson is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 84.16(b).